Dryden, Judge,
delivered the opinion of the court.
The party in the actual possession of the premises detained at the time of the institution of an action of forcible entry and detainer is the one liable to the action. In this case, it is manifest the plaintiff was forcibly and wrongfully ousted of his possession by the defendants; yet the evidence shows that before the suit was brought the defendants leased and delivered the exclusive possession of the premises in controversy to one Hollingsworth, who, at the institution of the suit, still held such possession ; and he, therefore, and not the defendants, should have been sued. (R. C. 1855, p. 787.) Inasmuch, then, as the judgment is obliged to be for the defendants, it is unnecessary for us to give any opinion as to the errors complained of by the plaintiff.
The other judges concurring,
the judgment of the Land Court is affirmed.